DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 02/25/2021 and 04/05/2022 have been considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 4, 9-11, 13, 14, 19 and 20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Voltz et al. (US. Pub. No. 2022/0100491 A1, hereinafter Voltz).
Regarding claim 1. 
           Voltz teaches a system for processing data (Voltz teaches in Para.[0056]-[0057] data processing messages to and from compute nodes executing on host computers connected to smart NIC), comprising: a compute node having a first processor that is configured to receive a digital data message containing a request for computing services and to allocate processing resources on a network as a function of the request (note that the functional arrangement of a connection between hardware devices or nodes indicates a configuration and thus, Voltz teaches in Figs. 9 & 10 and Para. [0055]-[0057] how processing data messages to and from (i.e., receive digital data from) compute nodes which is in a host computer (i.e., a first processor) connected to smart NIC 1040  (i.e., this indicates the configuration of the processor) to receive a processing data message and to receive a service request and to provide virtualized resources (e.g., compute nodes 913, physical functions 970a-n, and a set of virtual functions 971) to be used by compute nodes 911 executing on a host computer 910 (depicted as executing within a host computer hypervisor 930). See also, Para. [0005]-[0007] and Para. [0027]-[0030]); 
           a smart network interface controller (NIC) management system operating on a second processor and configured to cause the second processor to select a smart NIC associated with the network and to allocate the smart NIC to the computing services (“Fig. 4: Host computer 410 (e.g. a first processor) and the CPU 444 of Fig. 4 (e.g., a second processor), note that the CPU 444 is a second processor because it is separated from the smart NIC and from the host computer” and thus, Voltz teaches in Figs. 4-6 and Para. [0040]-[0041] the CPU 444 (i.e., second processor) communicates with the host-computer virtualization program and detects smart NIC (i.e., selects) and operating system verifies the smart NIC in order the installation to be successful and then, the smart NIC device performs a successful functions. In this case, the CPU 444 selects the smart NIC as if associated with the network and allocate this smart NIC to the computing services. Note here that Voltz teaches “a storing the smart NIC operating system (NIC OS) 645 and a second partition 646 b. FIG. 4 illustrates that after providing the smart NIC operating system 445 to the CPU 444 (in operation “1”), the smart NIC operating system is provided to the memory 446 (as operation “2”).”, this is allocation of resources such as second partition, OS and memory as narrated in Para. [0040]-[0041]); and 
          the smart NIC includes a processor that is configured to interface with the network and to send and receive data over the network associated with the computing services (Voltz teaches in Para. [0046] a smart NIC using a PCIe interface to connect to a host computer (or set of host computers) over a PCIe bus. A PF refers to an interface of the smart NIC that is recognized as a unique resource with a separately configurable PCIe interface (e.g., separate from other PFs on a same smart NIC) and further Voltz teaches in Figs. 9 & 10 and Para. [0055]-[0057] processing data messages to and from compute nodes which is in a host computer (i.e., a first processor) connected to smart NIC 1040  and receives a service request and provide virtualized resources (i.e., note that host computer include a processor and which is the claimed “a first processor”) connected to smart NIC 1040  and a service request and provide virtualized resources in the connected network).
Regarding claim 3.
              Voltz further teaches the compute node configured to receive a second digital data message containing a second request for computing services and to allocate processing resources on the network as a function of the second request for computing services (Voltz teaches in Fig. 3 and Para. [0036]  (note that the bare metal computer which includes the CPU (i.e. the second processors) sends read/write instructions (i.e., second request) to the smart NIC (to boot the system, run applications, read and write files, etc.) and then the smart NIC 305 (i.e., the second smart NIC) has been selected to perform the API request and associate the network and the or Redfish for remote configuration, retrieval of physical resource statistics, etc.,); and
        the smart NIC management system configured to cause the second processor to select a second smart NIC associated with the network to allocate to the second request for computing services (Voltz teaches in Fig. 3 and Para. [0035]-[0036] the bare metal computer includes e.g., the CPU (i.e. the second processors) which sends read/write instructions to the smart NIC to boot the system, run applications, read and write files, etc., and The smart NIC OS 300 executing on CPU (i.e., second processor) which includes a virtual disk emulator 312 that handles these requests from the bare metal computer system and translates the request to process the retrieval of physical resource statistics by the selected smart NIC 305. This indicates that the selection of the smart NIC which is associated with the network to allocate the second request for computing services). 
Regarding claim 4. 
       Voltz teaches wherein the second smart NIC includes a processor that is configured to interface with the network and to send and receive data over the network associated with the second request for computing services (Voltz teaches in Fig. 3 and Para. [0036] how the smart NIC 305 (i.e., second smart NIC) includes NIC OS which executing a request on CPU and also includes API translation logic 315 and associate the bare metal computer in the network and uses intelligent platform management interface (IPMI) or Redfish for remote configuration, retrieval of physical resource statistics, etc.).
Regarding claim 9. 
         Voltz teaches comprising the configured to receive a second digital data message containing a second request for computing services and to allocate processing resources on the network as a function of the second request for computing services (Voltz teaches in Figs. 9 & 10 and Para. [0055]-[0057] processing data messages to and from compute nodes (i.e., receive a digital data based request) and further teaches in Fig. 3 and Para. [0036]  (note that the bare metal computer which includes the CPU (i.e. the second processors) sends read/write instructions (i.e., second request) to the smart NIC (to boot the system, run applications, read and write files, etc.) and then the smart NIC 305 (i.e., the second smart NIC) has been selected to perform the API request and associate the network and the or Redfish for remote configuration, retrieval of physical resource statistics, etc.,).
Regarding claim 10. 
         Voltz teaches the smart NIC management system configured to cause the second processor to instantiate a second smart NIC associated with the network to allocate to the second request for computing services (Voltz teaches in Fig. 3 and Para. [0035]-[0036] the bare metal computer includes e.g., the CPU (i.e. the second processors) which sends read/write instructions to the smart NIC to boot the system, run applications, read and write files, etc., and The smart NIC OS 300 executing on CPU (i.e., second processor) which includes a virtual disk emulator 312 that handles these requests from the bare metal computer system and translates the request to process the retrieval of physical resource statistics by the selected smart NIC 305). 
Regarding claim 11.
Claim 11 incorporates substantively all the limitation of claim 1 in a method form and is rejected under the same rationale.
Regarding claim 13.
Claim 13 incorporates substantively all the limitation of claim 3 in a method form and is rejected under the same rationale.
Regarding claim 14.
Claim 14 incorporates substantively all the limitation of claim 4 in a method form and is rejected under the same rationale.
Regarding claim 19.
Claim 19 incorporates substantively all the limitation of claim 9 in a method form and is rejected under the same rationale.
Regarding claim 20.
Claim 20 incorporates substantively all the limitation of claim 10 in a method form and is rejected under the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Voltz in view of Tsirkin et al. (US. Pub. No. 2021/0144177 A1, hereinafter Tsirkin).
Regarding claim 2. Voltz  teaches the system of claim 1.
         Voltz does not explicitly teach wherein the computing services comprises a container having a network address and the smart NIC sends and receives data over the network as a function of the network address.
      However, Tsirkin teaches wherein the computing services comprises a container having a network address and the smart NIC sends and receives data over the network as a function of the network address (Tsirkin teaches in Para. [0022] container 210a and 210b having a network addresses (i.e., network addresses A and C and further teaches in Para. [0039] that the forwarding rule forward to the container to perform the network address translation on a physical network component such as, smart NIC). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Tsirkin by including the system of assigning a network address to the container in smart NIC ([0022]) into the teachings of Voltz invention. One would have been motivated to do so in order to the system enables performing management of the network proxies at the network layer of the architecture to implement the service mesh at the hypervisor level, so that management of the connections may be performed at the hypervisor level, thus reduces latency of the overall system and improving performance and further the system enables facilitating transmission of packets between the different containers, and forwarding rule to cause the processing logic to forward portion of packets received from the first container to the second container by performing network address translations on subsequent packets in an efficient manner.
Regarding claim 12.
Claim 12 incorporates substantively all the limitation of claim 2 in a method form and is rejected under the same rationale.
Claims 5-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Voltz in view of Abdulla et al. (CN 101383732 A, hereinafter Abdulla).
Regarding claim 5. Voltz teaches the system of claim 1.
          Voltz does not explicitly teach wherein the smart NIC management system is configured to monitor the smart NIC to determine whether a failure has occurred.
          However, Abdulla teaches wherein the smart NIC management system is configured to monitor the smart NIC to determine whether a failure has occurred (Abdulla teaches on Page. 2 in the [abstract, lines 2-3] and on Page. 3, under invention concept in lines 2-3 the steps of monitoring the occurrence of failure or unreliable in the computing device NIC (i.e., smart NIC)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Abdulla by including the system of monitoring the NIC (i.e., smart NIC) to detect the occurrence of failure ([abstract, lines 2-3] and on Page. 3, under invention concept in lines 2-3) into the teachings of Voltz invention. One would have been motivated to do so  in order to balance the network traffic across the functional NICs within a computing device may substantially improve overall performance relative to current techniques.
Regarding claim 6. Voltz teaches the system of claim 1.
          Voltz does not explicitly teach wherein the smart NIC management system is configured to monitor the smart NIC to determine whether a failure has occurred and to re-allocate the computing services to a different smart NIC.
        However, Abdulla teaches wherein the smart NIC management system is configured to monitor the smart NIC to determine whether a failure has occurred and to re-allocate the computing services to a different smart NIC (Abdulla teaches on Page. 3, under invention concept in lines 3-5 determining the failed or unreliable NIC has been restored, determining the functions in the computing device NIC overload; the first connection set selected by the NIC transmits the overload, and transferring the first connection to the recovered NIC and further teaches under mode-for invention in lines 6-10 how the transfer allows by replacing the NIC to process one or more additional network connection by re-allocating the service by de-offloading connection from the hardware offload engine in the NIC of the overload, and then the connected with unloading of the hardware offload engine NIC has been recovered to the connection to be transferred). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Abdulla by including the system of monitoring the NIC (i.e., smart NIC) to detect the occurrence of failure and re-allocating the service of the NIC by offloading the connection of the failed NIC (Page. 3, under invention concept in lines 3-5 and under mode-for invention in lines 6-10) into the teachings of Voltz invention. One would have been motivated to do so in order to avoid efficiently the possible degradation of device performance.
Regarding claim 7. Voltz teaches the system of claim 1.
          Voltz does not explicitly teach wherein the smart NIC management system is configured to monitor the smart NIC to determine whether a failure has occurred and to re-allocate the computing services to a first different smart NIC and to re-allocate other computing services that were handled by the smart NIC to a second different smart NIC.
      However, Abdulla teaches wherein the smart NIC management system is configured to monitor the smart NIC to determine whether a failure has occurred and to re-allocate the computing services to a first different smart NIC and to re-allocate other computing services that were handled by the smart NIC to a second different smart NIC (Abdulla teaches on Page. 3, under invention concept in lines 3-5 determining the failed or unreliable NIC has been restored, determining the functions in the computing device NIC overload…, and further teaches under mode-for invention in lines 1-10 about how to transfer and re-allocate the service to another NIC if the NIC failed or overloaded and further teaches on Page. 6 lines 27-30 and on Page 7, lines 1-4 handling the services by different NICs for example, NIC 110, 111 and 116). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Abdulla by including the system of monitoring the NIC (i.e., smart NIC) and re-allocating the service to another NIC for example, NIC 110, 111 and 116 (Page. 3, under invention concept in lines 3-5 and under mode-for invention in lines 1-10) into the teachings of Voltz invention. One would have been motivated to do so in order to automatically connect the other NIC to avoid service interruption while one of the NIC failed to provide a service.  
Regarding claim 8. Voltz teaches the system of claim 1.
       Voltz does not explicitly teach wherein the smart NIC management system is configured to monitor the computing services and to de-allocate the smart NIC when the computing services have terminated.
      However, Abdulla teaches wherein the smart NIC management system is configured to monitor the computing services and to de-allocate the smart NIC when the computing services have terminated (Abdulla teaches on Pages. 3, under mode-for invention in lines 8-10 de-offloading from the overloaded NIC (note that de-offloading from the overloaded NIC indicates that the de-allocate of the smart NIC that is terminated from the service) and transferring to another NIC and by doing so, the connection has been recovered). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Abdulla by including the system of monitoring the NIC (i.e., smart NIC) and de-offloading NIC which is overloaded (Pages. 3, under mode-for invention in lines 8-10) into the teachings of Voltz invention. One would have been motivated to do so in order to transfer the service from the overloaded NIC to the unloaded NIC to recover the connection and service in efficient manner. 
Regarding claim 15.
Claim 15 incorporates substantively all the limitation of claim 5 in a method form and is rejected under the same rationale.
Regarding claim 16.
Claim 16 incorporates substantively all the limitation of claim 6 in a method form and is rejected under the same rationale.
Regarding claim 17.
Claim 17 incorporates substantively all the limitation of claim 7 in a method form and is rejected under the same rationale.
Regarding claim 18.
Claim 18 incorporates substantively all the limitation of claim 8 in a method form and is rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455   
                                                                                                                                                                                                     /ZI YE/Primary Examiner, Art Unit 2455